COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF CONTINUING ABATEMENT

Appellate case name:         Craig Lynn Beal v. The State of Texas

Appellate case number:       01-12-00896-CR

Trial court case number: 1793757

Trial court:                 County Criminal Court at Law No 8 of Harris County

        On March 3, 2015, appellant filed a Motion to Order the Court Reporter to File the
Record or to Abate for Further Proceedings. We GRANT the motion, in part, and abate this
appeal for the trial court to hold a hearing, within 30 days of the date of this order, to determine
if the reporter’s record of the trial is lost or destroyed and appellant is entitled to a new trial
pursuant to Texas Rule of Appellate Procedure 34.6(f). See TEX. R. APP. P. 34.6(f).
       All counsel and appellant shall be present in person at the abatement hearing. The court
coordinator of the trial court shall set a date for said hearing and notify the parties, including
appellant. If appellant is now incarcerated, he may appear by closed video teleconference.1
         At the hearing, if the trial court determines the record is not lost or destroyed, it should
set a date certain, in no event more than 30 days from the date of this order, for the record to be
filed in this Court. If the record is lost or destroyed, findings of fact and conclusions of law are
to be filed to that effect with this Court within 30 days of the date of this order.
        The trial court shall have a court reporter, or court recorder, record the hearing and file
the reporter’s record with the Court no later than 30 days from the date of this order.
Additionally, the trial court’s findings and recommendations and any orders issued pursuant to
this hearing shall be included in a supplemental clerk’s record and filed in this Court no later
than 30 days from the date of this order. If the hearing is conducted by video teleconference, a
certified electronic copy of the hearing shall be filed in this Court no later than 30 days from the
date of this order.



1      Any such teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and sound between
       the trial court, appellant, and any attorneys representing the State or appellant. On request, appellant and
       his counsel shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and reporter’s record of the abatement hearing are filed in this Court.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 17, 2015